DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 31, amendment of claim 1, in the paper of 8/12/2022, is acknowledged.  Applicants' arguments filed on 8/12/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-3, 7, 8 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election without traverse of the invention of Group I, in the paper of 1/12/2022, is acknowledged.  Applicant's election without traverse of the Species of SEQ ID NO:8, in the paper of 1/12/2022, is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 7, 8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-3, 7, 8, 31,  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Applicants traverse the rejection on the basis that applicants submit that the subject matter presently claimed is described in clear and concise terms that the skilled artisan would recognize that the applicants were in possession of.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
Newly amended claim(s) 1-3, 7, 8 are directed to all possible methods for modulating the activity of a Cas endonuclease with a target polynucleotide in a cell, comprising providing an anti-CRISPR (ACR) polypeptide having an amino acid sequence a mere 70% identical to SEQ ID NO:8 to the cell, wherein the ACR polypeptide modulates the activity of the Cas endonuclease in the cell. 
It continues that there is no disclosure of any particular structure to function/activity relationship in the disclosed species of those anti-CRISPR polypeptides having a mere 70% sequence identity to SEQ IDS NO:8.  The specification also fails to describe additional representative species of these methods for modulating the activity of any Cas endonuclease with a target polynucleotide in a cell by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of sufficient representative species as encompassed by the claims or disclosure of a particular structure to function/activity relationship, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim(s) 1-3, 7, 8 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that method of modulating the activity of any Cas endonuclease with a target polynucleotide in a cell, comprising providing the anti-CRISPR (ACR) polypeptide of SEQ ID NO:8 to the cell, wherein the anti-CRISPR polypeptide modulates the activity of the Cas endonuclease in the cell, does not reasonably provide enablement for any possible method for modulating the activity of a Cas endonuclease with a target polynucleotide in a cell, comprising providing an anti-CRISPR (ACR) polypeptide having an amino acid sequence a mere 70% identity to SEQ ID NO:8 to the cell, wherein the ACR polypeptide modulates the activity of the Cas endonuclease in the cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 1-3, 7, 8, 31,  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Applicants traverse the rejection on the basis that applicants submit that the subject matter presently claimed such that one of skill in the art could make and/or use the full scope of the presently claimed subject matter without undue experimentation.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
Claim(s) 1-3, 7, 8 are so broad as to encompass any possible method for modulating the activity of a Cas endonuclease with a target polynucleotide in a cell, comprising providing an anti-CRISPR (ACR) polypeptide having an amino acid sequence a mere 70% identity to SEQ ID NO:8 to the cell, wherein the ACR polypeptide modulates the activity of the Cas endonuclease in the cell.  The scope of the amended claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of methods, Cas endonucleases and anti-CRISPR polypeptides broadly encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal structural limits on the anti-CRISPR polypeptides, Cas endonuclease and methods of their use encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that method of modulating the activity of any Cas endonuclease with a target polynucleotide in a cell, comprising providing the anti-CRISPR (ACR) polypeptide of SEQ ID NO:8 to the cell, wherein the anti-CRISPR polypeptide modulates the activity of the Cas endonuclease in the cell.
The specification does not support the broad scope of the claims which encompass any possible method for modulating the activity of a Cas endonuclease with a target polynucleotide in a cell, comprising providing an anti-CRISPR (ACR) polypeptide having an amino acid sequence a mere 70% identity to SEQ ID NO:8 to the cell, wherein the ACR polypeptide modulates the activity of the Cas endonuclease in the cell, because the specification does not establish: (A) regions of the anti-CRISPR (ACR) polypeptide which may be modified effecting the Cas modulation activity; (B) the general tolerance of anti-CRISPR (ACR) polypeptides to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of a anti-CRISPR (ACR) polypeptide with an expectation of obtaining the desired biological function; and (D) the specificity if any of the anti-CRISPR (ACR) polypeptide for certain Cas effectors and types as well as the specific modulation effect of the anti-CRISPR (ACR) on Cas effectors.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the required lipase activities and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495), it would require undue experimentation for one skilled in the art to arrive at the majority of those encompassed variant polymerase polypeptides of the claimed genus.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible method for modulating the activity of a Cas endonuclease with a target polynucleotide in a cell, comprising providing an anti-CRISPR (ACR) polypeptide having an amino acid sequence a mere 70% identity to SEQ ID NO:8 to the cell, wherein the ACR polypeptide modulates the activity of the Cas endonuclease in the cell.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those methods having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102

The rejection of claim(s) 1-3, 7, 8 under 35 U.S.C. 102(a)(1) as being anticipated by Rauch et al. (Cell, Vol 168, No. 1-2, pp 150-158, Jan. 2017 is withdrawn based upon applicants amendment to incorporate the limitation of “having an amino acid sequence at least 70% identical to SEQ ID NO:8” into claim 1.

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
9/9/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652